Case 1:19-cv-22772-FAM Document 1 Entered on FLSD Docket 07/05/2019 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: ___________________



  CHAD TOCCO, DANIELA GONZALEZ,
  ADRIAN REYES, and
  all others similarly situated under
  29 U.S.C. §216(b),

         Plaintiffs,

         vs.

  SOBE CLUB 323 LLC, a Florida limited liability corporation,
  d/b/a TREEHOUSE, and
  JEREMY WAKS, individually,

        Defendants.
  _______________________________________________________/

                                           COMPLAINT

         Plaintiffs Chad Tocco (“Tocco”), Daniela Gonzalez (“Gonzales”), and Adrian Reyes

  (“Reyes”), on behalf of themselves and all others similarly situated under 29 U.S.C. §216(b),

  hereby sue Sobe Club 323 LLC d/b/a Treehouse (“Treehouse”) and Jeremy Waks (“Waks”)

  (collectively “Defendants”), and allege as follows:

                                            Introduction

         1.      This is an action by Plaintiffs against their former employers for unpaid wages

  and overtime wages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  (“FLSA”).

         2.      Plaintiffs seek damages within this court’s jurisdictional requirements, reasonable

  attorneys’ fee and costs, and all other remedies allowable by law.
Case 1:19-cv-22772-FAM Document 1 Entered on FLSD Docket 07/05/2019 Page 2 of 11



          3.      The FLSA counts are brought as a collective action pursuant to 29 U.S.C.

  §216(b).

          4.      Upon information and belief, Defendants have failed to compensate similarly

  situated employees in accordance with the FLSA by depriving them of the FLSA’s required

  overtime premium and minimum wage payments.

                                     Parties, Jurisdiction and Venue

          5.      Plaintiff Tocco resides in Miami-Dade County, Florida.

          6.      Plaintiff Gonzalez resides in Miami-Dade County, Florida.

          7.      Plaintiff Reyes resides in Miami-Dade County, Florida.

          8.      Treehouse is a Florida corporation with its principal place of business in Miami-

  Dade County, Florida.

          9.      Upon information and belied, Waks resides in Miami-Dade County.

          10.     During the relevant period, Plaintiffs performed work for Defendants in Miami-

  Dade County, Florida.

          11.     Venue is proper in this Court because Defendants transact business in this

  District, Defendants maintain a principal place of business in this District, Defendants employed

  Plaintiffs in this District, and the claims arose within this Circuit.

      A. Defendants’ Business And Interstate Commerce

          12.     Defendants operate a popular nightclub in Miami-Beach Florida.

          13.     Treehouse’s annual volume of sales or business exceeded $500,000 annually for

  every relevant year.

          14.     At all relevant times, Defendants employed two or more employees, including

  Plaintiffs, that customarily, continually, and regularly handled goods and materials that i) were


  2|P age                           PERERA BARNHART, P.A.
                  12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-22772-FAM Document 1 Entered on FLSD Docket 07/05/2019 Page 3 of 11



  purchased from a person or entity outside the state of Florida and/or ii) were purchased in Florida

  but had previously traveled through interstate commerce.

          15.    Upon information and belief, Defendants obtained and solicited funds from non-

  Florida sources, accepted funds from non-Florida sources, used telephonic transmissions going

  over state lines to do its business, transmitted funds outside the State of Florida, used electronic

  means to market and run their business in a way that was not limited to Florida, and otherwise

  regularly engaged in interstate commerce during the relevant period.

          16.    Defendants, upon information and belief, accept credit card payments, wire

  transfers, and other forms of payments that are made or processed outside the state of Florida.

          17.    Defendants are employers engaged in interstate commerce and subject to the

  FLSA.

     B. Defendants’ Employment of Plaintiffs.

          18.    Tocco began working for Defendants in or around March 2013.

          19.    Tocco ceased working for Defendants on or around April 20, 2019.

          20.    Tocco worked as a Bartender during his tenure at Treehouse.

          21.    Gonzalez began working for Defendants in or around April 2014.

          22.    Gonzalez ceased working for Defendants in or around February 2019.

          23.    Gonzalez worked as a Bartender during her tenure at Treehouse.

          24.    Reyes began working for Defendants in or around [INSERT].

          25.    Reyes ceased working for Defendants in or around [INSERT].

          26.    Reyes worked as a Bartender during his tenure at Treehouse.




  3|P age                          PERERA BARNHART, P.A.
                 12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-22772-FAM Document 1 Entered on FLSD Docket 07/05/2019 Page 4 of 11



      C. Defendants’ Minimum Wage Violations

          27.     During the Relevant Period, Treehouse paid Plaintiffs less than the full minimum

  wage required by the FLSA.

          28.     Instead, Treehouse claimed to be paying Plaintiffs as tipped employees subject to

  the tip credit minimum wage.

          29.     Rather than allow Plaintiffs to keep all of their tips, however, Treehouse took a

  percentage of Plaintiffs’ tips.

          30.     The tips converted by Treehouse went to the “house.”

          31.     The sharing of tips with non-tipped employees is expressly prohibited by the

  FLSA.

          32.     The improper tip pooling invalidated the “tip credit” being taken by Treehouse as

  a matter of law.

          33.     As a result, Plaintiffs are entitled to the full minimum wage for all hours worked

  during the relevant period.

          34.     All tipped employees at Treehouse were subjected to the same unlawful tip pool

  during the relevant period.

          35.     All tipped employees are therefore similarly situated to Plaintiffs and are entitled

  to the full minimum wage during the relevant period.

      D. Defendants’ Overtime Violations

          36.     To make matters worse, Treehouse also failed to compensate Plaintiffs in

  accordance with the FLSA’s overtime provisions.

          37.     The Plaintiffs would, from time to time, work over forty (40) hours a week during

  the relevant period.


  4|P age                           PERERA BARNHART, P.A.
                  12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-22772-FAM Document 1 Entered on FLSD Docket 07/05/2019 Page 5 of 11



         38.       This was particularly true during the Winter Music Conference (WMC), a week-

  long electronic music conference held every March in Miami Beach, Florida.

         39.       Plaintiffs also worked overtime hours during Art Basel, a yearly art exposition in

  South Florida.

         40.       Treehouse never compensated Plaintiffs at one-and-a-half times their regular rate

  of pay for all hours worked over forty (40) in a given workweek.

         41.       All non-exempt Treehouse employees during the relevant period were also

  deprived of overtime wages when they worked over forty (40) hours a week.

         42.       All non-exempt employees are therefore similarly situated to Plaintiffs and are

  entitled to the full minimum wage during the relevant period.

     E. Wak’s Individual Liability.

         43.       During some or all of the relevant period, Waks was an owner, corporate officer,

  and operator of Treehouse

         44.       During the relevant period, Waks operated the day-to-day activities of Treehouse,

  had supervisory authority over Plaintiffs and all other similarly situated employees, and was

  partially or totally responsible for paying Plaintiffs and all other similarly situated employees.

         45.       Waks was Plaintiffs’ employer, joint employer, or co-employer for purposes of

  the FLSA as the term employer is defined by 29 U.S.C. § 203 during the relevant period.

         46.       Waks regularly visited Treehouse during the relevant period.

         47.       Waks had operational control of the business.

         48.       Waks, for example, specifically directed Treehouse employees to serve fake

  liquor to Treehouse customers.




  5|P age                            PERERA BARNHART, P.A.
                   12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-22772-FAM Document 1 Entered on FLSD Docket 07/05/2019 Page 6 of 11



         49.     More precisely, Waks would instruct Treehouse employees to pour cheap liquor

  into empty bottles of more expensive liquor like Grey Goose.

                                                  COUNT I

    MINIMUM WAGE VIOLATIONS BY TREEHOUSE UNDER THE FAIR LABOR
  STANDARDS ACT AS TO PLAINTIFFS AND ALL OTHERS SIMILARLY SITUATED

         50.     Plaintiffs re-allege and incorporate by reference the allegations in paragraphs 1

  through 35 above as if fully set forth herein.

         51.     Upon information and belief, Treehouse’s annual volume of sales or business

  exceeded $500,000 during each calendar year of the relevant period.

         52.     As part of its business, Treehouse purchased goods and materials that traveled

  through interstate commerce during the relevant period.

         53.     During the relevant period, Treehouse obtained and solicited funds from non-

  Florida sources, accepted funds from non-Florida sources, used telephonic transmissions going

  over state lines to do its business, transmitted funds outside the State of Florida, and otherwise

  regularly engaged in interstate commerce.

         54.     During the relevant period, Treehouse, upon information and belief, accepted

  credit card payments, wire transfers, and other forms of payments that were made or processed

  outside the state of Florida.

         55.     During the relevant period, Treehouse was an employer engaged in interstate

  commerce and subject to the FLSA.

         56.     During their employment with Treehouse, Plaintiffs and all other similarly

  situated Treehouse employees were deprived of minimum wages guaranteed by the FLSA.

         57.     Plaintiffs and all other similarly situated employees are owed minimum wage

  back pay.

  6|P age                          PERERA BARNHART, P.A.
                 12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-22772-FAM Document 1 Entered on FLSD Docket 07/05/2019 Page 7 of 11



          58.    In addition, Treehouse is liable for double the overtime amounts owed as

  liquidated damages under the FLSA as a result of its intentional and willful violation of the

  FLSA.

          WHEREFORE, Plaintiff respectfully requests that the Court:

          a.     Enter judgment for Plaintiffs against Treehouse under the FLSA;

          b.     Award Plaintiffs actual damages for the unpaid wages;

          c.     Award Plaintiffs liquidated damages;

          d.     Award Plaintiffs their attorneys’ fees and costs;

          e.     Award Plaintiffs all recoverable interest; and

          f.     Award any other relief this Honorable Court deems just and proper.

                                                 COUNT II

    MINIMUM WAGE VIOLATIONS AGAINST WAKS UNDER THE FAIR LABOR
  STANDARDS ACT AS TO PLAINTIFFS AND ALL OTHERS SIMILARLY SITUATED

          59.    Plaintiffs re-allege and incorporate by reference the allegations in paragraphs 1

  through 35 and 43 through 49 above as if fully set forth herein.

          60.    During some or all of the relevant period, Waks was an owner, corporate officer,

  and operator of Treehouse

          61.    During some or all of the relevant period, Waks operated the day-to-day activities

  of Treehouse, had supervisory authority over Plaintiffs and all other similarly situated

  employees, and was partially or totally responsible for paying Plaintiffs and all other similarly

  situated employees.

          62.    Waks was Plaintiffs’ employer, joint employer, or co-employer for purposes of

  the FLSA as the term employer is defined by 29 U.S.C. § 203 during the relevant period.

          63.    Plaintiffs are owed unpaid minimum wage compensation pursuant to the FLSA.

  7|P age                          PERERA BARNHART, P.A.
                 12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-22772-FAM Document 1 Entered on FLSD Docket 07/05/2019 Page 8 of 11



          64.    Other similarly situated employees of Defendants were also deprived of minimum

  wage compensation.

          65.    Waks is also jointly and severally liable for double the overtime amounts owed as

  liquidated damages under the FLSA as a result of his intentional and willful violation of the

  FLSA.

          WHEREFORE, Plaintiffs respectfully requests that the Court:

          a.     Enter judgment against Waks under the FLSA;

          b.     Award Plaintiffs actual damages for the unpaid wages;

          c.     Award Plaintiffs liquidated damages;

          d.     Award Plaintiffs attorneys’ fees and costs;

          e.     Award Plaintiffs all recoverable interest; and

          f.     Award any other relief this Honorable Court deems just and proper.



                                                COUNT III

      OVERTIME VIOLATIONS BY TREEHOUSE UNDER THE FAIR LABOR
  STANDARDS ACT AS TO PLAINTIFFS AND ALL OTHERS SIMILARLY SITUATED

          66.    Plaintiffs re-allege and incorporate by reference the allegations in paragraphs 1

  through 26 and 36 through 42 above as if fully set forth herein.

          67.    Upon information and belief, Treehouse’s annual volume of sales or business

  exceeded $500,000 during each calendar year of the relevant period.

          68.    As part of its business, Treehouse purchased goods and materials that traveled

  through interstate commerce during the relevant period.

          69.    During the relevant period, Treehouse obtained and solicited funds from non-

  Florida sources, accepted funds from non-Florida sources, used telephonic transmissions going

  8|P age                          PERERA BARNHART, P.A.
                 12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-22772-FAM Document 1 Entered on FLSD Docket 07/05/2019 Page 9 of 11



  over state lines to do its business, transmitted funds outside the State of Florida, and otherwise

  regularly engaged in interstate commerce.

          70.    During the relevant period, Treehouse, upon information and belief, accepted

  credit card payments, wire transfers, and other forms of payments that were made or processed

  outside the state of Florida.

          71.    During the relevant period, Treehouse was an employer engaged in interstate

  commerce and subject to the FLSA.

          72.    During their employment with Treehouse, Plaintiffs and all other similarly

  situated Treehouse employees were deprived of overtime wages guaranteed by the FLSA.

          73.    Plaintiffs and all other similarly situated employees are owed overtime back pay.

          74.    In addition, Treehouse is liable for double the overtime amounts owed as

  liquidated damages under the FLSA as a result of its intentional and willful violation of the

  FLSA.

          WHEREFORE, Plaintiff respectfully requests that the Court:

          a.     Enter judgment for Plaintiffs against Treehouse under the FLSA;

          b.     Award Plaintiffs actual damages for the unpaid wages;

          c.     Award Plaintiffs liquidated damages;

          d.     Award Plaintiffs their attorneys’ fees and costs;

          e.     Award Plaintiffs all recoverable interest; and

          f.     Award any other relief this Honorable Court deems just and proper.




  9|P age                          PERERA BARNHART, P.A.
                 12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-22772-FAM Document 1 Entered on FLSD Docket 07/05/2019 Page 10 of 11



                                                  COUNT IV

       OVERTIME VIOLATIONS AGAINST WAKS UNDER THE FAIR LABOR
   STANDARDS ACT AS TO PLAINTIFFS AND ALL OTHERS SIMILARLY SITUATED

           75.    Plaintiffs re-allege and incorporate by reference the allegations in paragraphs 1

  through 26 and 36 through 49 above as if fully set forth herein.

           76.    During some or all of the relevant period, Waks was an owner, corporate officer,

  and operator of Treehouse

           77.    During some or all of the relevant period, Waks operated the day-to-day activities

  of Treehouse, had supervisory authority over Plaintiffs and all other similarly situated

  employees, and was partially or totally responsible for paying Plaintiffs and all other similarly

  situated employees.

           78.    Waks was Plaintiffs’ employer, joint employer, or co-employer for purposes of

  the FLSA as the term employer is defined by 29 U.S.C. § 203 during the relevant period.

           79.    Plaintiffs are owed overtime compensation pursuant to the FLSA.

           80.    Other similarly situated employees of Defendants were also deprived of overtime

  compensation.

           81.    Waks is also jointly and severally liable for double the overtime amounts owed as

  liquidated damages under the FLSA as a result of his intentional and willful violation of the

  FLSA.

           WHEREFORE, Plaintiffs respectfully requests that the Court:

           a.     Enter judgment against Waks under the FLSA;

           b.     Award Plaintiffs actual damages for the unpaid wages;

           c.     Award Plaintiffs liquidated damages;

           d.     Award Plaintiffs attorneys’ fees and costs;

  10 | P a g e                       PERERA BARNHART, P.A.
                  12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-22772-FAM Document 1 Entered on FLSD Docket 07/05/2019 Page 11 of 11



           e.      Award Plaintiffs all recoverable interest; and

           f.      Award any other relief this Honorable Court deems just and proper.



                                                 JURY TRIAL

           Plaintiff hereby requests a trial by jury with respect to all claims so triable.

                                                   Respectfully submitted,

                                                   /s/ J. Freddy Perera
                                                   J. Freddy Perera, Esq.
                                                   Florida Bar No. 93625
                                                   freddy@pererabarnhart.com
                                                   Valerie Barnhart, Esq.
                                                   Florida Bar No. 88549
                                                   valerie@pererabarnhart.com
                                                   Brody Shulman, Esq.
                                                   Florida Bar No. 92044
                                                   brody@pererabarnhart.com
                                                   PERERA BARNHART, P.A.
                                                   12555 Orange Drive, Suite 268
                                                   Davie, Florida 33330
                                                   Phone: 786.485.5232
                                                   Attorneys for Plaintiff




  11 | P a g e                        PERERA BARNHART, P.A.
                   12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
